CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of CHINA STATIONERY AND OFFICE SUPPLY, INC. (the “Company”) on Form 10-K for the period ending December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned, in the capacities and on the dates indicated below, hereby certifies, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Wei Chenghui Wei Chenghui Chief Executive Officer and Chief Financial Officer April 15, 2010 A signed original of this written statement required by Section906 has been provided to CHINA STATIONERY AND OFFICE SUPPLY, INC. and will be retained by CHINA STATIONERY AND OFFICE SUPPLY, INC. and furnished to the Securities and Exchange Commission or its staff upon request
